          Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                         : CRIMINAL ACTION
                                                  :
                       v.                         : NO. 19-692
                                                  :
 STEVE MACK                                       :

                                       MEMORANDUM
KEARNEY, J.                                                                       August 24, 2020

        Steve Mack faces several charges arising from Pennsylvania parole agents’ discovery of a

firearm, cocaine, crack cocaine, and ammunition during a parole visit to address an absconder

warrant after he moved from a registered address without notice and could not be found. He moved

to suppress these items and his statements. He also pro se tacked on a request we dismiss the

charges against him. We incorporate our detailed findings of fact in today’s Memorandum denying

Mr. Mack’s Motion to suppress as background consistent with Mr. Mack combining suppression

and dismissal arguments in the same pro se supplemental Motion. The Grand Jury sufficiently

plead each element of the charged crimes which could result in a guilty verdict requiring we deny

Mr. Mack’s request to dismiss these charges. Mr. Mack may challenge the weight of this evidence

and the credibility of witnesses consistent with the Federal Rules of Evidence at trial.

I.      Analysis

        The Grand Jury in the Superseding Indictment charges Mr. Mack with one count of

possession with intent to distribute cocaine and cocaine base in violation of 21 U.S.C. § 84l(a)(l);

one count of possession of a firearm in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c)(l); and two counts of a convicted felon in possession of a firearm and ammunition

in violation of 18 U.S.C. § 922(g)(l), as well as forfeiture. 1
          Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 2 of 9




        Mr. Mack pro se supplemented a pending motion to suppress evidence by also requesting

we dismiss the Grand Jury’s charges under 18 U.S.C. § 924(c)(1) and § 922(g)(1). 2 Federal Rule

of Criminal Procedure 12(b)(3)(B) allows us “to review the sufficiency of the government’s

pleadings on ‘a motion alleging a defect in the indictment.’” 3 Our review of the indictment is

limited to “whether the facts alleged in the indictment, if accepted as entirely true, state the

elements of an offense and could result in a guilty verdict.” 4

        An indictment is facially sufficient if it “(1) contains the elements of the offense intended

to be charged, (2) sufficiently apprises the defendant of what he must be prepared to meet, and (3)

allows the defendant to show with accuracy to what extent he may plead a former acquittal or

conviction in the event of a subsequent prosecution.” 5 The indictment must contain “‘sufficient

factual orientation’ to permit a defendant to prepare his defense and invoke double jeopardy.” 6

“Generally, an indictment will satisfy these requirements where it informs the defendant of the

statute he is charged with violating, lists the elements of a violation under the statute, and specifies

the time period during which the violations occurred.” 7

 The Grand Jury sufficiently charged a section 924(c)(1) violation for possessing a firearm in
                         furtherance of a drug trafficking offense.

        The Grand Jury in the Superseding Indictment charges Mr. Mack “knowingly possessed a

firearm, that is, a .38 caliber Smith & Wesson, Eastern Arms Co. Model Top Break Hammerless

Revolver, bearing serial number 73268, loaded with five live rounds of ammunition, in furtherance

of a drug trafficking offense for which he may be prosecuted in a court of the United States, that

is, possession with intent to distribute a controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(l), (b)(l)(C), as charged in Count One of this indictment. In violation of

Title 18, United States Code, Section 924(c)(l).” 8




                                                   2
          Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 3 of 9




        In section 924(c)(1) Congress provides: “any person who, during and in relation to any

crime of violence or drug trafficking crime (including a crime of violence or drug trafficking crime

that provides for an enhanced punishment if committed by the use of a deadly or dangerous weapon

or device) for which the person may be prosecuted in a court of the United States, uses or carries

a firearm, or who, in furtherance of any such crime, possesses a firearm, shall, in addition to the

punishment provided for such crime of violence or drug trafficking crime” shall be sentenced to

certain minimum terms of imprisonment. 9 The elements of the crime are: “(1) the defendant

committed either the crime of conspiracy to distribute and possess with intent to distribute a

controlled substance or the crime of possession with intent to distribute; (2) the defendant

knowingly possessed a firearm; and (3) the defendant knowingly possessed the firearm in

furtherance of the crime of conspiracy to distribute or in furtherance of the crime of possession

with intent to distribute.” 10

        Mr. Mack argues “the mere presence of a firearm without more . . . is not sufficient” and

he may not be charged under section 924(c)(1) “merely for storing a firearm near drugs or drug

proceeds because such storage without the firearm more active employment is not reasonably

distinguishable from mere possession.” 11 He argues the United States must prove he committed a

“drug trafficking crime” and “knowingly carried a firearm” and the United States failed to prove

any drug trafficking crimes.

        Mr. Mack cites Bailey v. United States. 12 In Bailey, the Supreme Court considered the

“use” prong of 18 U.S.C. § 924(c)(1), which, in 1995, enhanced penalties for a defendant who

“uses or carries a firearm.” The Court held as a matter of statutory interpretation the “use” prong

punishes only “active employment of the firearm” and not mere possession. 13 In 1998, three years

after Bailey, Congress amended section 924(c)(1) to include, among other changes, the word



                                                 3
          Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 4 of 9




“possess” known as “the Bailey Fix Act.” 14 To the extent Mr. Mack relies on Bailey to argue he

may not be charged under section 924(c)(1) for possession, Bailey is overruled by Congress’s

amendment to section 924 and we reject Mr. Mack’s motion on this basis.

       Mr. Mack next argues he may not be charged under section 924(c)(1) simply for possessing

a firearm because the firearm must have some “some purpose or effect with respect to the drug

trafficking crimes.” Mr. Mack cites several cases, including United States v. Sparrow, for

support. 15 In Sparrow, our Court of Appeals held the “mere presence” of a firearm is not enough

for conviction under 924(c)(1); “[w]hat is instead required is evidence more specific to the

particular defendant, showing that his or her possession actually furthered the drug trafficking

offense.” 16 Accordingly, the United States must prove the firearm “advanced or helped forward a

drug[-]trafficking crime.” 17 Our Court of Appeals directs us to consider “eight nonexclusive

factors” to determine whether the firearm advanced the drug trafficking crime: “[t]he type of drug

activity that is being conducted, accessibility of the firearm, the type of the weapon, whether the

weapon is stolen, the status of the possession (legitimate or illegal), whether the gun is loaded,

proximity to drugs or drug profits, and the time and circumstances under which the gun is found.”18

       But we are not concerned with proofs and evidence in evaluating a Rule 12 motion. A

Rule 12 motion is not “a permissible vehicle for addressing the sufficiency of the government's

evidence.” 19 “Evidentiary questions”—such as credibility determinations and the weighing of

proof—“should not be determined at th[is] stage.” 20 In reviewing a Rule 12(b)(3)(B) challenge to

the sufficiency of the indictment, we are limited to “facts alleged within the four corners of the

indictment, not the evidence outside of it.” 21

       The Superseding Indictment is sufficient on its face. Mr. Mack challenges evidence not

the sufficiency of the indictment. We deny Mr. Mack’s Rule 12(b)(3)(B) motion on this ground.



                                                  4
          Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 5 of 9




       Mr. Mack lastly argues the United States “failed to prove” drug trafficking crimes and has

“no evidence at all including any surveillance investigation with no controlled purchases, also the

government has failed to prove that the defendant knowingly possessed a firearm or that it was

possessed in furtherance of a drug trafficking crime with active employment such as brandishing,

displaying, battering, striking with, firing or attempting to fire leaving the charge of defendants

[sic] 924(c)(1) to be unconstitutionally vague” and should be dismissed. 22 Mr. Mack does not

support his vagueness argument and appears to again argue insufficiency of evidence. We deny

Mr. Mack’s Rule 12(b)(3)(B) motion on this ground.

               The Grand Jury sufficiently charged a section 922(g)(1) violation.

       The Grand Jury in the Superseding Indictment charges Mr. Mack “knowing he had

previously been convicted in a court of the Commonwealth of Pennsylvania of a crime punishable

by imprisonment for a term exceeding one year, knowingly possessed a firearm, that is, a .38

caliber Smith & Wesson, Eastern Arms Co. Model Top Break Hammerless Revolver, bearing

serial number 73268, loaded with five live rounds of ammunition, and the firearm was in and

affecting interstate and foreign commerce. In violation of Title 18, United States Code, Section

922(g)(1)” and “knowing he had previously been convicted in a court of the Commonwealth of

Pennsylvania of a crime punishable by imprisonment for a term exceeding one year, knowingly

possessed ammunition, that is, 51 rounds of Remington, .38 caliber ammunition, 50 rounds of

Federal, .40 caliber ammunition, 50 rounds of Remington, .45 caliber ammunition, 1 round of

Tulammo, 9 mm ammunition, and 1 round of Speer, .40 caliber ammunition, and the ammunition

was in and affecting interstate and foreign commerce. In violation of Title 18, United States Code,

Section 922(g)(1).” 23




                                                5
         Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 6 of 9




       In section 922(g)(1), Congress makes it unlawful for “any person-- (1) who has been

convicted in any court of, a crime punishable by imprisonment for a term exceeding one year; . . .

to ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any

firearm or ammunition; or to receive any firearm or ammunition which has been shipped or

transported in interstate or foreign commerce.” 24

       The United States must prove four elements to convict Mr. Mack under section 922(g)(1):

“(1) the defendant was a felon; (2) the defendant knew he was a felon; (3) the defendant knowingly

possessed a firearm or ammunition; and (4) the firearm or ammunition was in or affecting interstate

commerce.” 25 Mr. Mack argues the United States “has yet to prove any of these elements exist”

in his case and he “never possessed a firearm knowingly and the firearm Mr. Mack is being charged

with definitely didn’t affect interstate commerce [sic] leaving the charge of [section] 922(g) to be

upon an unconstitutional statute.” 26 Mr. Mack complains there is no evidence to support the

“unconstitutional” charges against him.

       Like his challenge to section 924(c)(1), Mr. Mack contests the sufficiency of the evidence

not the sufficiency of the indictment under Rule 12(b)(3)(B). At this stage, we are not weighing

proofs and judging credibility; we leave those issues for the jury. Under Rule 12(b)(3)(B), we

simply review the sufficiency of the indictment. The Grand Jury lists the elements of the offenses,

sufficiently advises Mr. Mack “of what he must be prepared to meet,” and allows him “to show

with accuracy to what extent he may plead a former acquittal or conviction in the event of a

subsequent prosecution.” 27 We deny Mr. Mack’s motion on this ground.

                          Allegations regarding parole agents’ perjury.

       Mr. Mack additionally argues Supervisor Wank and Agent Tiffany perjured themselves at

an October 30, 2019 preliminary hearing in Philadelphia Municipal Court making them non-



                                                 6
           Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 7 of 9




credible witnesses. 28 Mr. Mack highlights various portions of the agents’ testimony he believes

are inconsistent and contradictory evidencing perjured testimony.

         As explained, we do not address credibility of witnesses on a Rule 12(b)(3)(B) motion.

Mr. Mack may cross-examine Supervisor Wank and Agent Tiffany at trial. We deny Mr. Mack’s

Rule 12 motion on this basis.

                                We have jurisdiction over this matter.

         Although not well developed, Mr. Mack suggests we lack subject matter jurisdiction where

the Grand Jury does not charge a federal crime or the charge is based on an unconstitutional

statute. 29 Congress, under 18 U.S.C. § 3231, confirms “[t]he district courts of the United States

shall have original jurisdiction, exclusive of the courts of the States, of all offenses against the laws

of the United States.” The Grand Jury charges Mr. Mack with violating three federal criminal

statutes and Mr. Mack offers no basis whatsoever to find these statutes are unconstitutional. We

deny Mr. Mack’s jurisdictional challenge.

II.      Conclusion

         We deny Mr. Mack’s motion to dismiss the Superseding Indictment. He may challenge

the quantum of evidence at trial and challenge the credibility of the agent’s testimony based on

earlier statements or otherwise as permitted by the Federal Rules of Evidence.




1
    ECF Doc. No. 41.
2
  Federal Rule of Criminal Procedure 12(b)(3)(B) provides: “The following defenses, objections,
and requests must be raised by pretrial motion if the basis for the motion is then reasonably
available and the motion can be determined without a trial on the merits: … (B) a defect in the
indictment or information, including: (i) joining two or more offenses in the same count
(duplicity); (ii) charging the same offense in more than one count (multiplicity); (iii) lack of
specificity; (iv) improper joinder; and (v) failure to state an offense.”

                                                   7
            Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 8 of 9




3
    United States v. Bergrin, 650 F.3d 257, 268 (3d Cir. 2011).
4
    Id. (quoting United States v. DeLaurentis, 230 F.3d 659, 660–61 (3d Cir. 2000)).
5
 United States v. Huet, 665 F.3d 588, 595 (3d Cir. 2012) (quoting United States v. Vitillo, 490
F.3d 314, 321 (3d Cir. 2007)).
6
    Id. (quoting United States v. Kemp, 500 F.3d 257, 280 (3d Cir. 2007)).
7
    Id. (quoting United States v. Urban, 404 F.3d 754, 771 (3d Cir. 2005)).
8
    ECF Doc. No. 41.
9
    18 U.S.C. § 924(c)(1) (emphasis added).
10
     United States v. Bobb, 471 F.3d 491, 496 (3d Cir. 2006).
11
     ECF Doc. No. 56 at 14.
12
     516 U.S. 137 (1995).
13
  Welch v. United States, — U.S. —, 136 S.Ct. 1257, 1267, 194 L.Ed.2d 387 (2016) (citing Bailey,
516 U.S. at 144).
14
     United States v. O'Brien, 560 U.S. 218, 233 (2010); Welch, 136 S.Ct. at 1267.
15
     371 F.3d 851, 853 (3d Cir. 2004).
16
     Sparrow, 371 F. 3d at 853.
17
  United States v. Heath, 778 F. App’x 170, 172 (3d Cir. 2019) (quoting Sparrow, 317 F.3d at
853).
18
     Id.
19
     Bergrin, 650 F.3d at 265 (quoting DeLaurentis, 230 F.3d at 660–61).
20
     Id. (quoting United States v. Gallagher, 602 F.2d 1139, 1142 (3d Cir. 1979)).
21
     United States v. Vitillo, 490 F.3d 314, 321 (3d Cir. 2007).
22
     ECF Doc. No. 56 at 15.
23
     ECF Doc. No. 41.
24
     18 U.S.C. § 922(g)(1).
                                                   8
             Case 2:19-cr-00692-MAK Document 62 Filed 08/24/20 Page 9 of 9




25
   United States v. Benamor, 937 F.3d 1182, 1186 (9th Cir. 2019) (footnote omitted) (citing Rehaif
v. United States, — U.S. —, 139 S. Ct. 2191, 2194, 204 L.Ed.2d 594 (2019)).
26
     ECF Doc. No. 56 at 16.
27
     Huet, 665 F.3d at 595.
28
     ECF Doc. No. 56 at 17.
29
     Id. at 14.




                                                9
